Citation Nr: 0211437	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  95-06 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with history of 
right lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a shrapnel wound of the left shoulder with 
retained foreign body.

3.  (The issue of entitlement to a rating in excess of 30 
percent for postoperative traumatic arthritis of the left 
knee will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran retired from active service in December 1993 with 
more than 27 years of military service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  This rating determination granted 
service connection for left knee traumatic arthritis, status 
post surgery; residuals of shrapnel wound of the left 
shoulder with retained foreign body; and for degenerative 
disc disease of the lumbar spine, in relevant part.  A 10 
percent rating was assigned for the left knee disability, 
while noncompensable ratings were awarded for the left 
shoulder and lumbar spine disabilities.  Subsequent to 
testimony given at a personal hearing in October 1994 and VA 
examination in December 1994, a hearing officer determined 
that each of these disorders should be assigned increased 
disability ratings.  The left knee disorder was increased to 
a 30 percent disability evaluation under Diagnostic Code 
5010-5257.  The left shoulder disability was increased to 20 
percent, and the lumbar spine disorder was increased to a 10 
percent rating.  These increases were promulgated in an 
August 1995 rating decision.  The case came before the Board 
in December 1997, when it was remanded, in part, for further 
development with respect to the issues set forth on the title 
page above.  Following the requested development, the RO 
increased the rating for the lumbar spine disorder from 10 
percent to a 40 percent effective from January 1, 1994.  The 
case is again before the Board for appellate review.

However, the Board finds that further development is still 
required with respect to the issue of entitlement to an 
increased evaluation for postoperative traumatic arthritis of 
the left knee, currently rated as 30 percent disabling.  As 
such, the Board undertaking additional development with 
regard to this issue pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Degenerative disc disease of the lumbar spine is 
manifested by moderate narrowing of joint space L5 and slight 
limitation of motion with pain radiating to the right lower 
extremity; pronounced disc syndrome that persists with only 
intermittent relief or functional impairment that equates to 
pronounced disc syndrome is not shown.

3.  The residuals of a shell fragment wound to the right 
shoulder are manifested primarily by no more than slight 
limitation of motion of the joint and complaints of pain; the 
disability is productive of no more than moderate impairment 
of Muscle Group III of the non-dominant extremity.

4.  Neither the old or new version of the rating criteria for 
evaluation of muscle injuries is more favorable to the 
veteran.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for the veteran's 
degenerative disc disease of the lumbar spine with history of 
right lower extremity radiculopathy is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, and Diagnostic Codes 5292, 5293, 5295 (2001).

2.  A rating in excess of 20 percent for residuals of a shell 
fragment wound to the right shoulder is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4,10, 4.40, 4.45, 4.55, 4.56, Diagnostic Code 5303 (2001), 38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5303 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of notice and assistance.  Initially, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  
Significantly, the record in this case includes service 
medical records, three VA examination reports, VA medical 
records, and private medical reports.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with the 
claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and Board remand have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Factual Background.  The veteran's service medical records 
reflect that he complained several times of low back pain, 
which was diagnosed as muscular back pain.  In August 1993, 
disc space narrowing was noted at L5-S1.  Additionally, 
service medical records contain evidence that the veteran 
suffered a shrapnel injury to the left shoulder, and that he 
experienced pain on rotation.

At the time of a post-service February 1994 VA examination, 
the veteran complained of a chronic low back pain, aggravated 
primarily by prolonged periods of standing.  The veteran 
reported avoiding heavy lifting, but could sit and walk 
without any particular problems.  He did not report any 
radiation of pain in the back or lower extremities, but did 
describe intermittent episodes of numbness and tingling in 
both lower extremities.

Objective examination revealed that the veteran was able to 
stand erect and walked with an unremarkable gait pattern.  No 
spasms were noted, but there was mild midline tenderness to 
palpation over the lower lumbar region.  Range of motion of 
the lumbar spine was to 90 degrees of flexion and 35 degrees 
of extension.  The impression was of low back syndrome with 
possible disk involvement.  X-rays revealed moderate 
narrowing of the L5 space with a mild vacuum phenomenon.  The 
remaining vertebral bodies and disc spaces were otherwise 
well-maintained and in good alignment.  The pedicles appeared 
intact, and no spondylosis was seen on the lateral view.  The 
diagnosis was of mild chronic degenerative disc disease, L5 
space, and otherwise normal lumbar spine.

On examination, the veteran had a full and active range of 
motion of both shoulders.  Flexion of the left shoulder was 
to 160 degrees, and abduction was to 180 degrees bilaterally.  
The veteran had 90 degrees of internal rotation bilaterally.  
A small scar on the posterior aspect of the shoulder, 
representing the entrance of a shell fragment, was noted.  
The veteran had tenderness to palpation of the anterior 
aspect of the left shoulder.  Supraspinatus stress test was 
thought to be negative in both shoulders, and the veteran was 
thought to have a slightly positive impingement sign on the 
left.  With respect to the left shoulder, the impression was 
of residuals of a shell fragment wound.

VA outpatient records reflect that the veteran was seen for 
low back pain radiating to the right lower extremity 
following separation from service.  In December 1994, the 
veteran had a normal EMG test for radiation to the right 
lower extremity.  Symptoms were worse with prolonged sitting, 
and the veteran reported some pain, but mostly numbness.

A December 1994 VA examination report indicates that the 
veteran was taking Motrin for his back.  The veteran reported 
having almost constant numbness going to the right big toe, 
but no leg weakness.  Physical examination revealed forward 
flexion to 80 degrees, extension to 20 degrees, lateral 
bending to 20 degrees, and lateral rotation to 25 degrees in 
each direction.  The veteran had 5/5 strength in his 
bilateral lower extremities, including hamstrings, 
quadriceps, hip abduction, hip adduction, hip flexion, 
tibialis anterior, extensor hallucis longus and 
gastrocsoleus.  He had normal sensation to light touch except 
in the right big toe in the distribution of L1 through S1.  
He had a negative straight leg test bilaterally.

Also at that time, the veteran reported that he was not able 
to move his left shoulder, which he described as "bothersome 
nearly all the time."  Physical examination revealed active 
forward flexion to 90 degrees, passive forward flexion to 140 
degrees, active abduction to 90 degrees, passive abduction to 
140 degrees, internal rotation to the L2 region, and external 
rotation to 40 degrees.  The veteran had mild subacromial 
crepitance and a positive impingement sign.  He had slightly 
decreased external rotation strength on the left side, and 
mild subacromial crepitance on the left side.

VA outpatient records dated in March 1995 show treatment for 
a left shoulder rotator cuff syndrome with biceps and 
supraspinatus involvement.  The veteran reported a constant 
throbbing left shoulder pain that had increased in recent 
months, in addition to some pain down the left arm.  Grip 
strength was 110 pounds bilaterally.  The veteran was to 
begin a home program for rotator cuff strengthening.

Most recently, at the time of a May 1999 VA examination, the 
veteran presented as a well-built, well-muscled individual in 
no apparent distress.  There was a 1 centimeter scar on his 
left shoulder, posterolaterally, 1 centimeter distal and 
inferior to the lateral border of the acromion.  There was no 
fascial defect.  The veteran had unrestricted range of motion 
of the shoulder.  Abduction was to 180 degrees, right and 
left; flexion was to 150 degrees, right and left; external 
rotation was to 55 degrees, right and left; and internal 
rotation was to 65 degrees, right and left.  The veteran had 
no subacromial crepitus with shoulder range of motion.  
Sensation was intact to light touch and pinprick over both 
upper extremities, particularly over the area of shrapnel 
wound on the left.  There was no motor weakness, and the 
veteran had excellent upper body strength.  Shoulder 
abductors, adductors, flexors, extensors, internal and 
external rotators were strong.  

On examination of the lower back, the veteran had normal 
symmetry, and no hypertrophy, spasm or tenderness.  The 
veteran had full range of motion of the lower back.  
Specifically, he had 100 degrees of flexion, 20 degrees of 
extension, and 30 degrees of lateral bending.  He could touch 
his toes.  

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

As indicated above, under 38 U.S.C.A. § 4.40, functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant on motion.  
The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, and that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 U.S.C.A. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

In addition, the Board is cognizant of the fact that this 
appeal arises from the veteran's dissatisfaction with his 
initial ratings following the grant of service connection for 
a low back disorder and for residuals of a shrapnel wound of 
the left shoulder with a retained foreign body.  In such a 
case, the Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that separate or "staged" ratings must be assigned where 
the evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
As such, all pertinent evidence for the appeal period is for 
consideration.

Low Back Disorder.  The veteran's low back disorder has been 
evaluated under the provisions of Diagnostic Code 5293, for 
intervertebral disc syndrome, and assigned a 40 percent 
disability rating.  A VA General Counsel's opinion, 
VAOPGCPREC 36-97 (December 12, 1997) provided, in part, that 
Diagnostic Code 5293 contemplates limitation of motion, and 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, described 
supra, are applicable to ratings under Code 5293.  Under DC 
5293, a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief; and a 60 percent rating is warranted when the 
syndrome is pronounced with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

In addition, the Board will consider DC 5292, for limitation 
of motion.  Under DC 5292, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The Board will also consider Diagnostic Code 5295, relating 
to lumbosacral strain, which provides that slight subjective 
symptoms warrant a noncompensable disability evaluation, and 
where there is characteristic pain on motion, a 10 percent 
disability evaluation is warranted.  Where there is muscle 
spasm on extreme forward bending with loss of unilateral 
spine motion in a standing position, a 20 percent rating is 
warranted.  A 40 percent disability rating is warranted for 
symptoms of a severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Turning to the issue of whether a rating in excess of 40 
percent is warranted for degenerative disc disease of the 
lumbar spine with a history of right lower extremity 
radiculopathy, the Board finds that the preponderance of the 
evidence is against the claim.  

As noted above, under Diagnostic Code 5293 (intervertebral 
disc syndrome), a 40 percent rating is assigned for severe, 
recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a; Diagnostic Code 5293.  A 60 percent rating is assigned 
for pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, little intermittent relief.  Id.

The Board notes that the maximum schedular award assignable 
under Diagnostic Code 5292 or 5295 is 40 percent; hence, no 
greater benefit can flow to the veteran under either Code.  
Separate ratings under Diagnostic Code 5292, 5293, and 5295 
are not assignable because each contemplates limitation of 
motion, among other things.  38 C.F.R. § 4.14.

The Board finds that the record does not establish that the 
veteran's service-connected degenerative disc disease of the 
lumbar spine with a history of right lower extremity 
radiculopathy results in attacks of disc syndrome that are 
"pronounced" (i.e., persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief).  A December 1994 VA examination report 
reveals that the veteran had normal sensation to light touch 
in the distribution of L1 through S1, and a diagnosis of mild 
chronic degenerative disc disease, L5, was noted in February 
1994.  No evidence of either tenderness or paraspinal spasm 
is of record.  There was no objective evidence of pain on 
motion, or any clinical evidence of radiculopathy, weakened 
movement, excess fatigability, incoordination, or objective 
evidence of pain.

Range of motion of the lumbar spine was full at the time of 
the most recent examination, and there was no evidence that 
it became more limited after use due to pain and weakness.  
No evidence of incoordination was noted.  

Although the veteran has described his pain as chronic, it 
does not appear to be "persistent" as contemplated by the 
pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, even when taking into account the complaints of 
pain, the veteran's symptoms do not equate to disability of 
the type contemplated by the criteria for a 60 percent 
rating, i.e., persistent symptoms with only little 
intermittent relief.

Upon consideration of all pertinent evidence, the Board finds 
that there is no basis for the assignment of a rating in 
excess of 40 percent for any discrete period at issue.  There 
is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the back disability 
than that commensurate with the assigned 40 percent rating.  
Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the low back disability presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's low back 
disability has not required frequent periods of 
hospitalization and it was reported that there had been no 
medical absenteeism during the past year for his back.  
Therefore, the regular schedular standards, with the 40 
percent evaluation currently assigned, adequately compensate 
the veteran for any adverse industrial impact caused by his 
back disability.

Residuals of a shrapnel wound of the left shoulder with a 
retained foreign body.

The Board notes that the VA Rating Schedule that addresses 
muscle injuries as well as the provisions of 38 C.F.R. §§ 
4.55, 4.56, which relate to evaluation of muscle injuries 
were revised during the pendency of this appeal. 62 Fed. Reg. 
30235 (June 3, 1997) (effective July 3, 1997).

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  After review of the 
regulatory changes that affect the right shoulder claim, the 
Board concludes that all regulatory changes pertinent to this 
claim are non-substantive in nature, adding only current 
medical terminology and unambiguous criteria.  Therefore, a 
Karnas-type evaluation is not needed, as neither of the 
criteria is deemed to be more favorable to the veteran than 
the other.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A review of the pertinent regulations, specifically 38 C.F.R. 
§ 4.73, Diagnostic Code 5303, reveals no changes in the 
evaluation granted for the classifications of disability from 
muscle injuries (slight, moderate, moderately severe, and 
severe).

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III: the elevation and abduction of the arm to 
the level of the shoulder; and, forward and backward swing of 
the arm in conjunction with Muscle Group II.  The intrinsic 
muscles of the shoulder girdle include the pectoralis major I 
(clavicular) and the deltoid.  38 C.F.R. § 4.73, Diagnostic 
Code 5303.  This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate and 
moderately severe muscle injury of the non-dominant 
extremity, and a 30 percent evaluation for severe muscle 
injury of the non-dominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2001); 38 C.F.R. § 4.73, Diagnostic 
Code 5303 (1996).

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability. Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(a).

Moderate disability of the muscle anticipates a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.

A record of cardinal symptoms, such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
evidence of unemployability because of inability to keep up 
work requirements should be considered.

Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.

Objective findings may include a ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track, palpation showing moderate or extensive loss 
of deep fasciae or muscle substance, or soft flabby muscles 
in wound area and abnormal swelling and hardening of muscles 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with decreased muscles of the non-major 
side indicate severe impairment of function.  38 C.F.R. § 
4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
62 Fed. Reg. 30237-30240 (1997).  For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation were incorporated into the provisions of 38 C.F.R. 
§ 4.56.

The former provisions of 38 C.F.R. 4.55 provided that muscle 
injuries in the same anatomical region would not be combined, 
but instead the rating for the major group would be elevated 
from moderate to moderately severe or from moderately severe 
to severe according to the aggregate impairment of function 
of the extremity.  That regulation also provided that two or 
more muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55.

The new provisions of 38 C.F.R. § 4.55, in pertinent part, 
provide that a muscle injury rating will not be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318).  For muscle group injuries in different 
anatomical regions, which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
38 C.F.R. § 4.55.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle; and, (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The Schedule provides a 20 percent disability rating for 
limitation of motion of the shoulder of the major or minor 
extremity when motion of the arm is limited at shoulder 
level.  The Schedule provides a 30 percent disability rating 
when the motion of the major arm is limited to midway between 
the side and shoulder level.  A 40 percent evaluation is 
warranted when motion of the major arm is limited to 25 
degrees or less from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  Normal range of shoulder flexion and adduction is 
from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I.

In the instant case, the veteran's service-connected 
residuals of a shell fragment wound to Muscle Group III are 
rated as 20 percent disabling under Diagnostic Code 5303.  
The veteran is right handed so the injury to Muscle Group III 
is to the non-dominant side.  The 20 percent evaluation 
contemplates a moderate or moderately severe injury.

The record establishes that the original injury did not 
produce damage to bone, as reflected in a January 1993 
service medical record.  A retained metallic fragment 
apparently was confined to soft tissue.  There is no 
indication from service medical records that the veteran 
required an extensive period of recuperation from the 
shrapnel wound injury.  There is no evidence of injury by a 
large missile, prolonged infection, sloughing of soft parts 
or intramuscular cicatrization.

The objective findings have not included bone fracture, 
ragged scarring or scarring residuals indicative of wide 
damage to the muscle group.  There is no evidence of a loss 
of deep fascia or abnormal muscle swelling or contraction.  
Nor were minute multiple scattered foreign bodies detected.  
Only a single foreign body has been reported.  There was also 
no evidence of scar adhesion to any bone structures or any 
muscle atrophy.  There is no evidence of debridement being 
required.

Examinations over the years since service have not indicated 
any deformity of the left shoulder.  In fact, at the time of 
the May 1999 VA examination, the glenohumeral joint looked 
normal; only a slight widening of the AC joint was noted.  
There did not appear to be any subluxation or dislocation of 
the left AC joint.  The record does show that the veteran has 
complained of left shoulder pain occasionally since service.  
However, there are no consistent complaints of the cardinal 
signs and symptoms of muscle injuries to include loss of 
power, weakness, lowered threshold of pain, fatigue pain, 
impairment of coordination or uncertainty of movement.  No 
atrophy of Muscle Group III has ever been found.  No more 
than only a slight degree of limited motion for the left 
shoulder was shown at the time of the May 1999 VA 
examination.  In fact, at that time, the examiner noted no 
motor weakness and excellent body strength.

In order to be entitled to assignment of the next higher 
rating for residuals of a shell fragment wound to the left 
shoulder, there must be evidence of at least moderately 
severe impairment of affected muscles of Group III of the 
non-dominant extremity.  This has not been demonstrated.

The Board also notes that the record does not show that the 
veteran had a through and through wound or that it involved 
more than one muscle group.  Therefore, elevation of the 
evaluation is not warranted.  38 C.F.R. § 4.55.

The Board has considered other rating codes for evaluating 
disabilities of the left shoulder.  An increased rating is 
not warranted under Diagnostic Code 5201 as there is no 
evidence of record showing that the veteran's arm is limited 
in motion either midway between the side and the shoulder 
level or to 25 degrees from the side.  The most recent 
examination shows that he was able to abduct his shoulder 
from 0 to 180 degrees.  This finding shows that he has a 
normal range of motion and is able to raise his arm above his 
head.  38 C.F.R. § 4.71, Plate I (2001).  There was no 
evidence of pain on the examination (although it was noted 
that the veteran had pain after 80 degrees of internal 
rotation) and he did not have atrophy or other evidence of 
disuse.  Thus the record does not show functional impairment 
resulting in additional limitation of motion that could serve 
as the basis for a higher evaluation.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).

In sum, the weight of the evidence is against the assignment 
of a rating in excess of 20 percent for any discrete period 
at issue for residuals of a shrapnel wound of the left 
shoulder with retained foreign body.  There is not an 
approximate balance of positive and negative evidence 
regarding this issue on appeal as to warrant application of 
the doctrine of benefit of doubt.  38 C.F.R. §§ 3.102, 4.3 
(West 1991).

An extraschedular evaluation is not warranted, since the 
evidence does not show that the residuals of a shrapnel wound 
of the left shoulder with retained foreign body presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the veteran's disability has 
not required frequent periods of hospitalization and it has 
not been reported that it had interfered with his employment.  
Therefore, the regular schedular standards, with the 20 
percent evaluation currently assigned, adequately compensate 
the veteran for any adverse industrial impact caused by this 
disability.


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with history of 
right lower extremity radiculopathy is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a shrapnel wound of the left shoulder with retained 
foreign body is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

